                                           Case 3:20-cv-03618-EMC Document 7 Filed 09/11/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     In Re                                              Case No. 20-cv-03618-EMC
                                   8     SON HOANG,
                                                                                            ORDER OF DISMISSAL
                                   9                     Plaintiff/Petitioner.
                                                                                            Docket No. 1
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13           This action was opened on June 1, 2020, when the Court received from Son Hoang a letter

                                  14   complaining about a disciplinary decision that he anticipated would extend his stay in prison. On

                                  15   that date, the Court notified Mr. Hoang in writing that his action was deficient in that he had not

                                  16   attached a complaint or petition and had not filed an in forma pauperis application. The Court

                                  17   further notified Mr. Hoang that this action would be dismissed if he did not submit a complaint or

                                  18   petition within thirty days. Mr. Hoang has failed to provide the Court with either a complaint or

                                  19   petition and the deadline to do so has passed. Accordingly, this action is DISMISSED without

                                  20   prejudice for failure to submit a pleading showing the Court has subject matter jurisdiction. The

                                  21   Clerk shall close the file.

                                  22

                                  23           IT IS SO ORDERED.

                                  24

                                  25   Dated: September 11, 2020

                                  26

                                  27                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  28                                                     United States District Judge
